Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 14-CV-219

                      GEORGE H. MORRIS, JR., APPELLANT,

                                          V.

                KENNETH MORRIS and KEITH MORRIS, APPELLEES.

                      Appeal from the Superior Court of the
                              District of Columbia
                                (CAB-2304-12)

                      (Hon. Maurice A. Ross, Trial Judge)

(Submitted November 18, 2014                             Decided March 5, 2015)

      Kenneth C. Crickman and Robert Clayton Cooper for appellant.

      Kevin Zieleniewski for appellees.

      Before GLICKMAN and MCLEESE, Associate Judges, and NEBEKER, Senior
Judge.

      MCLEESE, Associate Judge:      Appellant George H. Morris, Jr. (“George

Morris”) challenges the trial court’s finding that he defrauded appellees Kenneth

and Keith Morris. We conclude that there was insufficient evidence to support a

finding of fraud. We therefore reverse the finding of fraud and the accompanying

award of damages.
                                           2

                                           I.



      After a bench trial, the trial court found the following facts. Virginia Morris,

the mother of George, Kenneth, and Keith Morris, died in 2006 with no living

spouse. Her estate included a home in Washington, D.C. The parties produced

copies of two wills purportedly executed by Ms. Morris, one from 2003 and the

other apparently from 2004. The 2003 will gave the family home to George

Morris and appointed George Morris as the personal representative of the estate.

The 2004 will gave the family home jointly to George and Kenneth Morris. The

parties did not produce an original of either will.



      In 2003, Ms. Morris signed a deed conveying the family home to George

Morris and herself as joint tenants with the right of survivorship. In 2004, Ms.

Morris and George Morris signed another deed conveying the family home to

themselves and Kenneth Morris as joint tenants with the right of survivorship. In

2007, George Morris alone signed and recorded a deed in which he purported to

convey the family home to himself.



      Kenneth and Keith Morris subsequently sued George Morris, claiming

among other things that George Morris had committed fraud and unlawfully
                                        3

converted property. Kenneth and Keith Morris sought rescission of the 2007 deed,

a determination that the 2004 deed was valid, and an award of money damages.



      Because no original of Ms. Morris’s will could be found, the trial court

concluded that Ms. Morris died intestate. Noting that George Morris did not

defend the validity of the 2007 deed, the trial court gave effect to the 2004 deed

and determined that Kenneth and George Morris jointly owned the home. On the

claim of unlawful conversion, the trial court found George Morris liable for

converting personal property of the estate and awarded Kenneth and Keith Morris

$32,000 in damages. With respect to the fraud claim, the trial court concluded that

George Morris had committed fraud by filing the 2007 deed. The trial court

awarded Kenneth and Keith Morris $96,000 in damages on the fraud claim. The

trial court based that award on the “delay in settling Mrs. Morris’[s] affairs, the

deterioration of the estate [since George Morris signed the 2007 deed] and the

additional annoyance . . . caused by [George Morris’s] conduct.”



                                        II.



      George Morris challenges only the trial court’s finding of fraud and the

associated award of $96,000 in damages. Although he raises several challenges,
                                            4

we address only one: the claim that the evidence does not support a finding that

Kenneth and Keith Morris reasonably relied on a false representation in the 2007

deed.    See generally, e.g., Virginia Acad. of Clinical Psychologists v. Group

Hospitalization & Med. Servs., Inc., 878 A.2d 1226, 1233 (D.C. 2005) (elements of

fraud include action “taken in reliance upon” false representation). We agree that

there was insufficient proof of reliance.



        The fraud count rests on the false representation in the 2007 deed that

George Morris was the sole owner of the property. In order to demonstrate that

they reasonably relied on that representation, Kenneth and Keith Morris would

have to show among other things that they were “ignoran[t] of [its] falsity.”

Shappirio v. Goldberg, 20 App. D.C. 185, 194 (1902).               See generally, e.g.,

Virginia Acad. of Clinical Psychologists, 878 A.2d at 1238 (to establish reliance,

plaintiff claiming fraud must show that “reliance upon the truth of the fraudulent

misrepresentation . . . played a substantial part . . . in influencing his decision”); cf.

In re Estate of McKenney, 953 A.2d 336, 343 (D.C. 2008) (“It may be

unreasonable to rely on a misrepresentation when the statement is preposterous or

obviously false . . . .”) (internal quotation marks omitted). There does not appear

to be any evidence, however, that Kenneth and Keith Morris ever believed the false

representation in the 2007 deed to be true. To the contrary, Kenneth Morris
                                         5

testified that he did not believe that George Morris could lawfully have deeded the

property to himself.



      Kenneth and Keith Morris argue that they “relied on the recorded deeds, to

their detriment, to attempt to sort the mess that had been made of their mother’s

estate.” They do not explain, however, why or how they acted in reasonable

reliance on the representation in the 2007 deed that George Morris was the sole

owner of the property. Rather, they appear to argue that they were injured by a

baseless claim of sole ownership that they knew all along to be false. That is in

substance a claim of slander of title, not a claim of fraud. See generally Bloom v.

Beam, 99 A.3d 263, 266 (D.C. 2014) (slander of title requires proof of (1) false and

malicious communication relating to title of property; and (2) damages resulting

from publication of communication).



                                        III.



      Because we find that there was insufficient evidence to support a claim of

fraud, we vacate the $96,000 judgment on the fraud count and remand for the trial

court to amend the judgment to reflect judgment as a matter of law in favor of

George Morris on that count. Cf. Twyman v. Johnson, 655 A.2d 850, 858 (D.C.
                                        6

1995) (after reversing judgment on retaliation count, court remanded with

instruction that trial court dismiss that count); Western Energy, Inc. v. Georgia-

Pacific Corp., 637 P.2d 223, 229 (Or. Ct. App. 1981) (where court upheld damages

award on one count but reversed separate damages award on different count, court

remanded with instruction that trial court enter amended judgment deleting

damages award with respect to reversed count).


                               So ordered.